


Exhibit 10.2




FIRST AMENDMENT TO
STOCKHOLDERS’ AGREEMENT


This FIRST AMENDMENT TO STOCKHOLDERS’ AGREEMENT (this “Amendment”) is made and
entered into as of September 24, 2014, by and between LPL Financial Holdings
Inc., a Delaware corporation (f/k/a LPL Investment Holdings Inc., “LPL”), and
TPG Partners IV, L.P., a Delaware limited partnership (“TPG”). Capitalized terms
used in this Amendment and not otherwise defined herein shall have the
respective meanings assigned to such terms in that certain Stockholders’
Agreement, dated as of November 23, 2010, by and among the Company, TPG and the
other parties thereto (the “Stockholders Agreement”).


Recitals


WHEREAS, the Company, TPG and the other parties thereto entered into the
Stockholders Agreement in order to provide for certain governance rights and to
set forth the respective rights and obligations of the stockholders following
LPL’s initial public offering; and


WHEREAS, the parties hereto desire to amend the Stockholders Agreement on the
terms set forth herein.


Agreement


NOW, THEREFORE, in consideration of the premises and of the respective covenants
and agreements contained herein and in the Stockholders Agreement, the parties
hereto, intending to be legally bound, hereby agree as follows:


1.    Section 2.2(b) of the Stockholders Agreement shall be deleted in its
entirety and be of no further force and effect.


2.    Section 2.2(c) of the Stockholders Agreement shall be deleted in its
entirety and be of no further force and effect.


3.    Section 2.4 of the Stockholders Agreement shall be deleted in its entirety
and replaced with the following:


Section 2.4.     Amendment of Bylaws and Certificate of Incorporation.
(a)     The Company agrees that, without the written consent of the Sponsors, it
will not directly or indirectly (including through any merger or consolidation)
(i) for so long as any Sponsor has the right to nominate a Director in
accordance with Section 2.2, or in the case of the TPG Sponsor, owns more than
10% of the Shares Beneficially Owned by it as of November 23, 2010, amend
Article X of its Amended and Restated Certificate of Incorporation; (ii) for so
long as any Sponsor has the right to nominate a Director in accordance with
Section 2.2, or in the case of the TPG Sponsor, owns more than 10% of the Shares
Beneficially Owned by it as of November 23, 2010, amend the provisions of the
bylaws of LPL (the “Bylaws”) relating to advance nomination of directors in any
manner directly or indirectly adverse to the H&F Sponsors or the TPG Sponsor or
that would require advance notice to their Director nominees; (iii) for so long
as the Sponsors Beneficially Own a majority of the outstanding Shares, amend
Section 2.3, Section 2.4, Section 2.5 or Section 2.7 of the Bylaws and (iv)
adopt any provision of the Bylaws or the Amended




--------------------------------------------------------------------------------




and Restated Certificate of Incorporation of LPL that is inconsistent with this
Agreement or any of the foregoing provisions of the Bylaws or the Amended and
Restated Certificate of Incorporation of LPL.


4.    Section 2.5(a) of the Stockholders Agreement shall be deleted in its
entirety and replaced with the following:


(a)    Information Rights. For so long as any Sponsor has the right to nominate
at least one director pursuant to Section 2.2, or in the case of the TPG
Sponsor, owns more than 10% of the Shares Beneficially Owned by it as of
November 23, 2010, such Sponsor will, subject to Section 5.4 hereof, have the
right to obtain any reports, documents, information or other materials
distributed of LPL and its Subsidiaries which a member of the LPL Board has
received or has the right to receive from LPL.


5.    Section 6.12(b) of the Stockholders Agreement shall be deleted in its
entirety and replaced with the following:


(b)    This Agreement shall terminate upon the later of the time that no Sponsor
has the right to nominate at least one director pursuant to Section 2.2, or in
the case of the TPG Sponsor, owns more than 10% of the Shares Beneficially Owned
by it as of November 23, 2010, the termination with respect to all Stockholders
of Article IV pursuant to Section 4.14(a) and the expiration of the Shelf
Period; provided, however, that Section 4.10, Section 4.11 and Section 4.13
shall survive as specified in Section 4.14(b) and Section 6.7 shall survive
termination of this Agreement.


6.     Except as otherwise provided herein, all terms, provisions, covenants,
representations, warranties and conditions in the Stockholders Agreement shall
remain unchanged and in full force and effect.


7.    The corporate laws of the State of Delaware will govern all questions
concerning the relative rights of the parties hereunder to the extent such laws
are applicable.


8.    From and after the date hereof, any reference to the Stockholders
Agreement shall be deemed to be a reference to the Stockholders Agreement as
amended hereby.


9.    This Amendment may be executed in any number of separate counterparts each
of which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Counterpart signature
pages to this Amendment may be delivered by facsimile or electronic delivery
(i.e., by email of a PDF signature page) and each such counterpart signature
page will constitute an original for all purposes.


















[Signature Pages Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.


LPL FINANCIAL HOLDINGS INC.
By:
/s/ David P. Bergers
 
David P. Bergers
 
General Counsel

























































































[Signature Page to First Amendment to Stockholders Agreement]






--------------------------------------------------------------------------------






TPG PARTNERS IV, L.P.
By:
TPG GenPar IV, L.P.,
 
its general partner
 
 
By:
TPG GenPar IV Advisors, LLC,
 
its general partner
 
 
By:
/s/ Ronald Cami
 
Name: Ronald Cami
 
Title: Vice President















































































[Signature Page to First Amendment to Stockholders Agreement]


